Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 10, 2022

                                    No. 04-21-00461-CR

                                 D’Andria BALDERRAMA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR6542
                       Honorable Melisa C. Skinner, Judge Presiding


                                       ORDER
        On May 9, 2022, Appellant filed a motion to supplement the clerk’s record with records
relating to a pro se post-conviction writ in cause number 2018CR6542-W1.
        To supplement the appellate record with “a relevant item,” Appellant “may by letter
direct the trial court clerk to prepare, certify, and file in the appellate court a supplement
containing the omitted item[s].” See TEX. R. APP. P. 34.5(c)(1).




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court